Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 

 
Claims 1-3, 6-10 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein et al. (US 2022/0237866).

With respect to claim 1, Stein et al. teach receiving, via at least one processor, respective image data from at least two cameras, wherein fields of view of adjacent cameras of the at least two cameras partially overlap and wherein the at least two cameras are mounted to the vehicle (para [0074] and [0078]);
 processing the respective image data through a neural network, wherein the neural network is trained to provide depth data and semantic segmentation data as outputs and wherein the neural network is trained using a loss function that combines a plurality of loss terms including at least a semantic segmentation loss term and a panoramic loss term, wherein the panoramic loss term includes a similarity measure regarding overlapping patches of the respective image data that each correspond to a region of overlapping fields of view of the adjacent cameras (Fig. 4, para [0056]-[0057] and [0078]);
 controlling, via the at least one processor, a function of the vehicle based on the depth data (para [0042], [0056] and [0057] model of surface include gamma include distance Z to the point from the sensor).

With respect to claim 2, Stein et al. teach at least four cameras are mounted to the vehicle providing a surround view of the vehicle (Fig. 15).

With respect to claim 3, Stein et al. teach that the plurality of loss terms includes a disparity loss term, wherein disparity is inverse of depth (para [0056]).

With respect to claim 6, Stein et al. teach controlling, via the at least one processor, the function of the vehicle based on the depth data and the semantic segmentation data (para [0042], [0056] and [0057] model of surface include gamma include distance Z to the point from the sensor).

With respect to claim 7, Stein et al. teach performing obstacle detection and avoidance processing based on the depth data and the semantic segmentation data and controlling at least one of steering, braking and propulsion of the vehicle based on the output of the obstacle detection and avoidance processing (para [0042]).

With respect to claim 8, Stein et al. teach receiving, via at least one processor, respective training image data representing image data received from at least two cameras, wherein fields of view of adjacent cameras of the at least two cameras partially overlap (para [0074] and [0078]);
processing the respective training image data through a neural network providing depth data (a ratio of road plane height to distance from the camera) and semantic segmentation data (gamma (road surface) para [0056])) as outputs (Fig. 9 ref label 932, road structure);
 receiving, via the at least one processor, ground truth data including ground truth semantic segmentation data (para [0080]);
 training, via the at least one processor, the neural network based on a loss function, wherein the loss function combines a plurality of loss terms including at least a semantic segmentation loss term and a panoramic loss term (para [0079], Fig. 9 and 10);
 wherein the panoramic loss term(geometric loss) includes a similarity measure regarding overlapping image patches of the respective training image data that each correspond to a region of overlapping fields of view of the adjacent cameras (para [0078]);and 
wherein the semantic segmentation loss term quantifies a difference between the ground truth semantic segmentation data and the semantic segmentation data output from the neural network (para [0080]);
using the trained neural network to process image data received from at least two vehicle cameras mounted to the vehicle, wherein fields of view of adjacent vehicle cameras of the at least two vehicle cameras partially overlap, thereby providing live depth data and live semantic segmentation data as outputs (Fig. 4, para [0056]-[0057] and [0078]);
controlling, via the at least one processor, a function of the vehicle based on the live(para [0004], real time) depth data (para [0042], [0056] and [0057] model of surface include gamma include distance Z to the point from the sensor).

With respect to claim 9, Stein et al. teach at least four vehicle cameras are mounted to the vehicle providing a surround view of the vehicle (Fig. 15).

With respect to claim 10, Stein et al. teach that the plurality of loss terms includes a disparity loss term, wherein disparity is inverse of depth, wherein the ground truth data includes ground truth disparity data, and wherein the disparity loss term quantifies a difference between the ground truth disparity data and disparity data derived from the depth data output from the neural network (para [0080]);


With respect to claim 16, Stein et al. teach controlling, via the at least one processor, the function of the vehicle based on the depth data and the semantic segmentation data (para [0042], [0056] and [0057] model of surface include gamma include distance Z to the point from the sensor).

With respect to claim 17, Stein et al. teach at least two cameras, wherein fields of view of adjacent cameras of the at least two cameras partially overlap and wherein the at least two cameras are mounted to the vehicle (Fig. 15);
 at least one processor in operable communication with the at least two cameras, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: receive respective image data from the at least two cameras (para [0074] and [0078]);
 process the respective image data through a neural network, wherein the neural network is trained to provide depth data and semantic segmentation data as outputs and wherein the neural network is trained using a loss function that combines a plurality of loss terms including at least a semantic segmentation loss term and a panoramic loss term, wherein the panoramic loss term includes a similarity measure regarding overlapping patches of the respective image data that each correspond to a region of overlapping fields of view of the adjacent cameras (Fig. 4, para [0056]-[0057] and [0078]); and 
control a function of the vehicle based on the depth data (para [0042], [0056] and [0057] model of surface include gamma include distance Z to the point from the sensor).

With respect to claim 18, Stein et al. teach at least four cameras are mounted to the vehicle providing a surround view of the vehicle (Fig. 15).

With respect to claim 19, Stein et al. teach that the plurality of loss terms includes a disparity loss term, wherein disparity is inverse of depth (para [0056]).

Allowable Subject Matter
 
1.    Claims 4, 5, 11-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663